Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $20,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. All concur, except Sawyer, J., who dissents and votes for reversal and for granting a new trial on the ground of the misconduct of the juror, Foster. Present — Clark, Sears, Crouch, Sawyer and Edgeomb, JJ.